EXHIBIT 10.5
 
GULFSTREAM INTERNATIONAL GROUP, INC.,
3201 Griffin Road, 4th Floor
Ft. Lauderdale, Florida 33312






March 31, 2010


To the Purchasers of Securities of Gulfstream International Group, Inc.
Under a Unit Purchase Agreement dated January 29, 2010


Re:           Gulfstream International Group, Inc. - Exchange of Securities


Dear Sir/Madam:


Reference is made to a Unit Purchase Agreement dated as of January 29, 2010 (the
“Unit Purchase Agreement”) pursuant to which Gulfstream International Group,
Inc. (the “Company”) sold to you units of its securities (the “Units”)
consisting of (i) one share of common stock of the Company, par value $0.01 per
share (the “Common Stock”); and (ii) warrants to purchase three-quarters of a
share of Common Stock (the “Prior Warrants”), at a per Unit purchase price of
$1.40 (the “Prior Offering”).


The Company is currently pursuing a preferred stock and warrant private offering
(the “Offering”) through ______________, as placement agent (the “Placement
Agent”), under which the Company will sell and issue to accredited investors
and/or qualified institutional buyers (the “Investors”):


(i)           up to an aggregate of $2,500,000 (subject to increase to
$4,000,000 at the Company’s sole option) of the Company’s Series A Convertible
Preferred Stock, par value $0.001 and stated value $10.00 per share (the
“Preferred Shares”), convertible into shares of Common Stock at a conversion
price of $1.00 per share (the “Conversion Price”); and


(ii)           Warrants (the “Warrants”) to purchase such number of shares of
Common Stock (the “Warrant Shares”) as shall be equal to 50% of the number of
shares of Common Stock issuable upon conversion of the Preferred Shares
(collectively, the “Conversion Shares”) purchased by each Investor.  The
Warrants shall be exercisable into Common Stock at a price of $1.75 per share
(the “Exercise Price”), subject to certain adjustments as set forth therein, for
a period of the date of issuance through March 31, 2013.


The foregoing is a summary of certain material terms and conditions of the
Offering and not a complete discussion.  Accordingly, the foregoing is qualified
in its entirety by reference to the full text of the Series A Convertible
Preferred Stock Purchase Agreement, the Registration Rights Agreement, the
Warrant, and the Preferred Shares Certificate of Designations (collectively, the
“Transaction Documents”), each of which are annexed hereto.


By way of this letter agreement (this “Agreement”), the Company is offering you
the opportunity to exchange the Units purchased by you in the Prior Offering for
Preferred Shares and Warrants to be issued and sold by the Company in the
current Offering.


Through your execution of this Agreement, you acknowledge that and agree to:
 
 
1

--------------------------------------------------------------------------------

 
 
1.1           Exchange the Units purchased by you in the Prior Offering for
Preferred Shares and Warrants to be issued and sold by the Company in the
current Offering.


1.2           Execute each of the applicable Transaction Documents and deliver
the same to the Company or the Placement Agent prior to the closing of the
Offering.


1.3           Return to the Company the (i) original stock certificate(s)
representing the shares of Common Stock; and (ii) original Prior Warrant, each
of which was purchased by you in the Prior Offering for cancellation by the
Company prior to the closing of the Offering.
 
1.4           The Company shall have no further obligations or liabilities in
connection with the transaction documents executed and delivered with respect to
the Prior Offering, including, without limitation, the Unit Purchase Agreement,
the Registration Rights Agreement and the Prior Warrant, each of which shall be
terminated and deemed null and void, ab initio, in any and all respects.


2.             Additional agreement of the Parties. Each of the parties who are
signatories hereto (collectively, the “Parties”) do hereby agree, as follows:


2.1           Waivers.  The waiver of a breach of this agreement or the failure
of any Party hereto to exercise any right under this agreement shall in no way
constitute waiver as to future breach whether similar or dissimilar in nature or
as to the exercise of any further right under this agreement.


2.2           Amendment.  This agreement may be amended or modified only by an
instrument of equal formality signed by the Parties or the duly authorized
representatives of the respective Parties.


2.3           Assignment.  This agreement is not assignable except by operation
of law or agreement of the Parties.


2.4           Notice.  Until otherwise specified in writing, the mailing
addresses and fax numbers of the parties of this agreement shall be made to the
addresses set forth in the Transaction Documents.  Any notice or statement given
under this agreement shall be deemed to have been given if sent by registered
mail addressed to the other party at the address indicated above or at such
other address which shall have been furnished in writing to the addressor.


2.5           Governing Law.  This agreement shall be construed, and the legal
relations between the Parties determined, in accordance with the laws of the
State of New York, thereby precluding any choice of law rules which may direct
the application of the laws of any other jurisdiction.


2.6           Publicity.  No publicity release or announcement concerning this
agreement or the transactions contemplated hereby shall be issued by either
Party hereto at any time from the signing hereof without advance approval in
writing of the form and substance by the other Party.


2.7           Headings.  The headings in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.


2.8           Severability of Provisions.  The invalidity or unenforceability of
any term, phrase, clause, paragraph, restriction, covenant, agreement or
provision of this agreement shall in no way affect the validity or enforcement
of any other provision or any part thereof.
 
 
2

--------------------------------------------------------------------------------

 
 
2.9           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed, shall constitute an original copy
hereof, but all of which together shall consider but one and the same document.


2.10          Binding Effect.  This Agreement shall be binding upon the Parties
hereto and inure to the benefit of the Parties, their respective heirs,
administrators, executors, successors and assigns.


[the balance of this page intentionally left blank – signature pages follow]
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
If the foregoing accurately represents the substance of our mutual agreement and
understanding, please so indicate by executing and returning a copy of this
agreement in the space provided below.


Very truly yours,




GULFSTREAM INTERNATIONAL GROUP, INC.,
a Delaware corporation


By:__________________________________
David Hackett, Chief Executive Officer




ACKNOWLEDGED AND AGREED:


PURCHASER
     
By:___________________________________                                                                   
Name:
Title:
 
Address of Purchaser
 
_____________________________________
_____________________________________
Email: ______________________
Telephone: ___________________
 
 



 
4

--------------------------------------------------------------------------------

 